 1   JEREMY J. THOMPSON
     eeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeee
     Nevada Bar No. 12503
 2   CLARK HILL PLLC
     eeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeee
     3800 Howard Hughes Drive, Suite 500
 3   Las Vegas, Nevada 89169
     eeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeee
     E-mail: jthompson@clarkhill.com
 4   Telephone: (702) 862-8300
     eeeee
     Facsimile: (702) 862-8400
 5   Attorney for Defendant
     Equifax Information Services LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     STEPHEN J. GERFY,                  )                   Case No. 2:19-cv-02003-JCM-EJY
10                                      )
                                        )
11                      Plaintiff,      )
                                        )
12   vs.                                )                   JOINT MOTION FOR EXTENSION OF
                                        )                   TIME FOR DEFENDANT EQUIFAX
13                                      )                   INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC; )
     TRANSUNION, LLC; DYCK-O’NEAL, INC, )                   FILE ANSWER
14
                                        )
                        Defendants.     )                   FIRST REQUEST
15
                                        )
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
20
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
21
     move or otherwise respond to the Complaint in this action is extended from December 11, 2019,
22
     through and including December 20, 2019. The request was made by Equifax so that it can have
23

24   an opportunity to collect and review its internal files pertaining to the allegations in the Complaint,

25   and Plaintiff approves. This stipulation is filed in good faith and not intended to cause delay.

26          Respectfully submitted, this 16TH day of December, 2019.
27

28
 1

 2   CLARK HILL PLLC
                                                        No opposition
 3   By: /s/
     Jeremy J. Thompson                                  /s/
 4   Nevada Bar No. 12503                               David H. Krieger, Esq.
     3800 Howard Hughes Pkwy, Suite 500                 Nevada Bar No. 9086
 5
     Las Vegas, NV 89169                                HAINES & KRIEGER, LLC
 6   Tel: (702) 862-8300                                8985 S. Eastern Ave., Suite 350
     Fax: (702) 862-8400                                Henderson, NV 89123
 7   Email: jthompson@clarkhill.com                     Phone: (702) 880-5554
                                                        Fax: (702) 385-5518
 8   Attorney for Defendant Equifax Information         Email: dkrieger@hainesandkrieger.com
     Services LLC
 9
                                                        Attorneys for Plaintiff
10   IT IS SO ORDERED:
11

12
     __________________________
13   United States Magistrate Judge

14           December 17, 2019
     DATED: __________________

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                  -2-
